Exhibit A

Exhibit A
; nay a5 anig/ 104

 

SUMMONS SUM-100
(CITACION JUDICIAL) (9010 PARA USO 8 CA SORT
NOTICE TO DEFENDANT: Victoria's Secret Stores, LLC dba
(AVISO AL. DEMANDADO): Victoria's Secret; Victoria’s ELECTRONICALLY FILED
Secret, a subsidiary of L Brands, tne. and Does 1 to Superior Court of California,

25, inclusive County of San Diego

03/21/2049 at 02:31:48 PM
Clerk of the Superior Court
By Wwelinda hele Clura, Deputy Clerk

YOU ARE BEING SUED ay PLAINTIFF: Alexandra Morin Chau
{LO ESTA DEMANDANDO EL DEMANDANTE):

 

 

: HOTICE! You have been sued. The court may decide agalist you withou! your belng heard unioss you respond within 30 days. Read the information

You have 0 CALENOAR DAYS aftzr thie sUMmMONS and legal papers are served an you to file a writtan rasponse at this court and have a capy
served an the plantiff. A totter or phone call will nat protect you, Your written msponse must be in Proper legal torm if yau want the court to hear your

Tharg are other legal requirements, You may want to cal an attornay right away. Hf you de not know an atlomey, you may went to call an attorney
referral serice. If you cannot afford an attomey, you rury be aiigible for fraa legal services from a nonprofit legal Services progrem. You tan locate
these nonprof groups at the Califomia Legal Sarvicas Web ste (www.lewhelpcaitomia.org), the California Courts Onfine Sel-Halp Center
(www. courtinfo, ca, pow/sadhotp}, oF by contacting your tocal court of county bar association, NOTE: The court has a statutory lian fat waived fees and
costly On gny settlement or srbilration Sward of $10,000 of more In a civil case. The court's ben must be pakf before tha court wil damiss the case.
AVISO! Lo han demandado, Sino sesponde dente da 30 dias, i carte puede decidir 8A SU Canirs sin ascuchar su versidn. Leg fa informaciin a
con! fA

Tiene 30 DIAS DE CALENDARIO después de Que fe entraguen este citacidn Y Papeles legates para presentar une respuusla por sseaio en asia
corte y hacer que se entrague unte copia al demandante, Uns carta o une damads telefinica no fo protegen. Su raspuasta POF escnio tiene que estar
en formaty logal correcio sf desea qua procesen su caso an la corte. Es posible que hays un formutario que usted pueds User pare Su respuesta,

encontrar estos formiWanos de ts corte y m6 informackin en @) Contra de Ayuda de las Cortas de Catifamia (ren. cucorte.ca.gov), 67 la
bibSeteca de layes de su condedo o 07 (8 Corte que ia queda mds cerca, Sino puede pagar ts cuots de presentacién, pida al secsetario de ts corte
@u8 fa dé un formufario de exencién de Pago de cuotas. Sino presenta su mspuesta 3 tiempo, puede perder e! caso por incumpiimiento y ta corte ie
pada quilar su sueido, dinero y bianes sin mas advartencia,

Ha Bre ceils legates. Es recamendabla quo llama & un sbogado Inmediatemente. Sino canoce 8 un Abogado, puede omar 6 un sarvicis da
romision a
programa

 

 

6 hame and address of thé cour ts: CASE NLDAGER:
{Ef nombre y direcctin da ta corte e3): {hdmnere che! Cao): 3?-2019-00015190- CUP O-CTL
Superior Court of California County of San Diego
330 West Broadway
330 West Broadwa
San Diego, CA 92101
The name, address, and telephona number of plaintiff's attomey, or plaintiff without an attorney, is:

(E! nomore, Is direccién y el numero do teléfono del abogado del demandanty, o def demandante que no tiene abogado, es):

 

 

 

 

Ameer A. Shah, Esq. (225176] (909) 568-2000 (909) 368-2020

yan OFFICES OF AMEER A. SHAH

9121 Haven Avenue, Suite 1590

Rancho Cucamonga, CA 91730 m Moetie—

DATE: 03/2272019 Clerk, by , Deputy

{Fecha} (Secretary) {Adjunto)

 

 

(For proof of service of thig Summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entraga do esta citatidn use 6! formutario Prost of Sarvice of Summans, (POS-010)),
NOTICE TO THE PERSON SERVED: You are served

1, (77) as an individual defendant,

2, (_} as the person sued undar the fictitious name of (specify):

 

. fy . ¢ —_ « —
5. Zyl an behalf pec: ICTORIAS SerGt AWOtE, (le dha Vieng

under. :""] CCP 416.10 (carporation} f__] CCP 416.40 (minor)
.__| CGP 416.20 (defunct corporation) [__} CCP 418.70 (conservatee)
] CCP 416.40 (association or partnership) [— ]CCP 416.90 {authorized parson)
a — | other (specify):
4. | by oo delivery on (date): Paget of 1

SUMMONS sditns Code of Cis Peocackire §§ 412.20, «55
u Fs
fe

 

 

 

 
PLD-P}-001

 

ATTORNEY OR PARTY WITHOUT ATTORNEY {Nerw, Sate Sar nurses, ard actress);
Lwumeer A. Shah, Esq. [225176]

LAW OFFICES OF AMEER A. SHAH
9121 Haven Avenue
Suite 150
Rancho Cucamonga, CA 91730
Teertone wo: (909) 566-2000
E-MAR, ADORESS (Cpemnaty
A rj

FAXNO (Optra (909) 568-2020

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
saesTaoress 330 West Broadway
MALE ADRESS: 330 West Broadway
Cvanmcoe San Diego, CA $2141
SAANCHNAME: H212 of Justice

 

PLAINTIFF: Alexandra Morin Chau

DEFENDANT: Victoria's Secret Stores, LLC dba Victoria's
Secret; Victoria's Secret, a subsidiary of L Brands, Inc.
and

DC) poses 110 25, inclusive

 

COMPLAINT—Personal Injury, Property Damage, Wrongful Death
U__ AMENDED (Number):
Type (chock all that apply):
T__] Motor VEHICLE
(_—] Property Damage
LX] Personal injury
Liability

LX J OTHER (specity): General Negligence
C7] Wrongful Ceath
[X_ Other Damages (specify): Premises

FOR COURT LSE ONLY

Superior Court of Cafi
County of San Diego

03/24/2019 1 02:31:48 Pi

Cterk of the Superior Court
By belinda MeCfure Deputy Cterk

ELECTRONICALLY FILED
fomia,

 

Jurisdiction (chack all that appfy):

L_] ACTIONIS A UNITED CIVIL CASE
Amount damanded des not axceed $10,000

exceeds $10,000, but doos not oxeaed $25,000
CX] ACTION IS AN UNLIMITED crv. CASE {exceeds $26,000)

ACTION IS RECLASSIFIED by this amended complaint
from limited to unlimited
from unlimited to limited

 

 

CASE NUMBER:

37-2018-000 16190-CU-FO-CTL

 

1. Pint (name ornames):Alexandra Morin Chau

alleges causes of action against defendant (name or namas): Victoria's Secret Stores, LLC dha
Victoria's Secrat; Victoria's Secret, a subsidiary of 1 Brands, Inc.

2. This pleading, including attachments and exhibits, consists of the following number of pages:

3. Each plaintiff named above Is a competent adult
3. [_J except plaintiff (name):
(1) [£-] 2 comoration qualified to da business in California
(2) (__] an unincorporated entity (descnba):
@) [.} a public entity (dascribe):
(4) (] aminor an adult

6

(a) [} for whom | 8 guardian or conservator of the estate or a guardian ad litem has been appointed

(o) [_] other (specify):
(5) [_] other (specity):

b. [—] except ptaintiff (nama):
(1) 3 corporation qualified to do business in California

(2) (._) anunincemorated entity (describe):
(3) C_] a public entity (describe):
(4) (| aminor an adult

(2) J for whom a guardian or conservator af the estate or @ guardian ad litem has been appointed

(bt) C7) other (specify):
(5) (7) other (epecity):

[J information sbout edditional plaintitfs who are not competent adults is shown in Attachment 3.

 

 

 

Pega of}
Permnepeee! to Ootonat Use COMPLAINT—Persanal Injury, Property Coca of Cixi Proce, § 425.12
PLOPLOD Rev dares 1, 2007) Damage, Wrongful Death Sojitians

 
PLD-Pi-904

 

SHORT IME: Chau vs Victoria's Secret

 

CASE NUMBER:

 

 

 

 

4, (_] Plaintiff (name):

 

ts dolng business under the fictitious name (specify):

and has complied with the fictitious business name lave.

S. Each defendant named above Is a natura! person

a, [X73 except defendant (name): Victoria's
Secret Stores, LLC dba Victoria's
Secret

(1) CX] a business organization, form unknown
(2) (_] aconporstion
(3) (7 an unincomoratad entity (caseribe):

c. (J except defendant (aame):

(4) (_} o business organization, form unknown
(2) C_] a comporation

(3) {_] an unincorporated entity (describe):
(4) CJ @ public entity (geseribe):

(5) C72] other (specayy:

(4) L_* a pubtic entity (describe):
(5) 7 other (specity):

b. X] except defendant (name): Victoria's a. [_} except defendant (name):
Séviel, a subsidiary of L Brands;
ine.
(1) (J @ business organization, form unknown (1) ["": a business organization, form unknown

(2) —} a cenporation (2) L=: a corporation
3} [J an unincorporated entity (describe): (3) [— an unincorporated entity (dascrita):

(4) (3 a public entty (coscride): (4) _™ a public entity (describe):

(8) C_) other (specify): (5) i. other (specify):

[__j nformation about additional defendants whe are nat natural persons is contained in Atlachmant 5.

The tus names of defendants sued as Does are unknown to plaintiff.
a. X] Ose defendants (specity Doo numbers): _. Were the agants or employees of other
named defendants and acted within the Scopa of that agency or employment,
b. EX? Doe defendants (specify Doe numbers}: 11 eo 25 _ afe persons whose capacities are unknown to
plaintiff.
Defendants who are joined under Cora of Civil Procedure section 382 are (names):

- This cour és the proper cout because

a. at legal one defendant now resides in its Rrisdictional area.

>, L_ ] the principal place af business of a defendant corporation of unincorporated association is in its jurisdictional arca,
a LX] injury to person or damage to parsonat property occurred In its jurisdictional ares.

d. () other (specify):

- [2] Plainitit ig required to compty with a claims statute, and

2 KE hus complied with applicable ctaims statutes, or
b, 16 excused from complying because (specify}:

 

PUDPHO01 [Rev. Janay 1, 2007]

 

COMPLAINT—Parsonal Injury, Property Paez or’
Damage, Wrongful Death
 

PLD-Pl.0n1

 

 

SHORT TITLE: Chau vs Victoria's Secret CASE NUMBER.

 

 

 

 

 

 

 

 

10. The following causes of action are atlached and the stataments above apply to wach (each compisint must have one or more
causes of action attached):
a. _] Motor Vehicle
b. Genera! Negligence
c [_J intentional Tort
d. Products Liabitity
8. (XJ Premises Llabilay
f. C) Other (specify):

11. Plaintiff hag sutiored
a. (X) wage joss
bv. 7) toss of use of property
G x} hospital and medicat exenses
d. (X71 general damage
8. |X") property damage
f.

8- LX} other damage (specify): According to proof,

12,1] The damages claimed for wrongful death and the relationships of plaintiff to the deceasad are
@. (2) listed In Attachment 12.
b. [> as fottows:

13. The relief sought In this Complaint is within the jurisdiction of Shis court.

14. Plaintiff prays for Judgment for coats of sult; for such relief as is fair, just, and equitable; and for
a. (1) x) compensatory damages
(2) (i punitive damages

The amount of damages Is (in cases for personal injury or wrongful death, you must check (1):
a) Cx; according to proof

2 (J inthe amount of §

16. X7] the Paragraphs of this complaint allaged on information and belief are as follows (specify Paragraph numbers):
GN-1; PL-1; pL-2; PL-5.

Oxte: 03/20/2019

; » Anstr Shab)

(SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLO-PLON (Fim. darusry 2, 2007) COMPLAINT—Porsonal Injury, Property Peas 30t9
Damago, Wrongful Death

 

 
 

 

 

 

 

 

PLD-PLO01(2}
SHORTTIILE: Chau vs Victoria's Secret CASE NUMBER:
EXRST CAUSE OF ACTION—General Negligance Page 4
(aumbor)

ATTACHMENT TO (Xx) Compizim C77 Cress - Comptaint
(Use 8 separate cause of action form for each cause of action.)
GN-1. Plaintiff (namej; Alexandra Morin Chau

alleges that defendant (name): Victoria's Secret Stores, LLC dba Victoria's Secret:
Victoria's Secret, a subsidiary of L Brands, Inc., and

CxJ Goes 2 tp £22 inclusive

was the legal (proximate) catise of damages to plaintif. By the following acts or omissions to act, defendant

negligently caused the damage to plaintiff

on (dale}: 03/26/2017

at (place): Victoria's Secret Store located at 555 Broadway Avenue, Chula

Vista, CA 91910

(description of reasons for fiability):
Defendants, and each of them, so negligently, carelessly and unlawfully,
Maintained, cleaned, owned, rented or possessed the premises that caused risk of
injuries to Ppatrons/customers, including Plaintiff. Plaintif¢ was in the panties
section looking through the panties in the botton drawer. Onbeknown to
Plaintiff, store Manager Patty had opened up an upper drawer. When plaintiff
Stood up she hit her forehead in the upper drawer injuring herself,

Defendants, maintained a known dangerous condition which caused injuries to
Plaintiff. Defendants failed to warn of, inspect for and correct the dangerous

conditions, Defendants, had a duty to maintain the premises in a Safe condition
which duty was breached.

Defendants, and each of them, are the proximate cause of damage and injuries to
Plaintiff. Plaintiff suffered and continues to suffer severe bodily injuries
and other damages in connection therewith.

4/7

 

 

PS ee Oncaral Une " Cody a Gn Pcs
Roman ete CAUSE OF ACTION—Generat Negligence solgtfne

 

s
 

 

 

 

 

 

 

PLD-P1004 (4)
SHORT TITLE: Chau vg Victoria's Secret CASE mlmtcene
SECOND = CAUSE OF ACTION—Premises Liability Page 5

ATTACHMENT To [5 Complaint L_] Gross-complaint
(Use a separate cause of action form for each cause Of action}

Pram.L-1. Plaintify (name): Alexandra Morin Chau
allages the acts of defandarts were the lagal (proximate) cause of damages to plaintiff,
On (date): 03/26/2017 plaintlf was injured on the following premises in the folowing

fashion (dascription of fromisas and circumstances of infury};

SEE ATTACHED PREMISES LIABILITY. °

Premi-2. [x ] Count One-—Neg!igence The defendants who negligently owned, maintained, managed snd eperated
the described premises were (namesy- Victoria's Secret Stores, LLC dba
Victoria's Secret; Victoria's Secret, a subsidiary of L Brands,
Inc. and

CX5 Does J tolo.

Prem.L-3. C_i Count Two—Wiltful Failura to Warn [Civil Code section 846) The defendant Owners who willfully

Or muticiously failed to guard or warn against a dangerous condition, use, Structure, or activity were
(names):

i__] Does to
Plaintfi, a recreational user, was ("| an invited guest (7 | a paying guest.

 

Prami-¢, [_] Count Three—Dangerous Condition of Public Property The dafencants who owned public property
oA which a dangerous condition existed were (names): :

(—] Does to
a.{—~ The defendant public entityhad ["_] actual [| constructive notice of the existence of tha
dangerous condition in aufficient time prior to the injury to have corrected it,
b, 77] The condition was created by employees of the defendant public entity,

 

 

Prom. a. UX] Allegations about Other Defendants The defendants who were the agents and employees of tha

Stores, LLC dba Victoria's Secret; Victoria's Secret, a subsidiary
of L Brands, Inc. and .

 

Page toh 4
Foon Aporowed tor Optional tise . Code of Cit Brocecure, § 425.17
ne Cae Pe CAUSE OF ACTION—Premises Llability Sokttins
—

O OO At KN AR eh Owe ON

° em
SB 3RRRESRPB SST REREEBDH IS

SHORT TITLE: CHAU vs VICTORIA'S SECRET

 

SECOND CAUSE OF ACTION: PAGE: 6
PREMISES LIABILITY

That on or about March 26, 2017 at approx. 3:00 p.m. at Victoria's Secret store located at
555 Broadway Avenue in the city of Chula Vista, CA 91910, Plaintiff was in the panties section
looking through the panties in the boom drawer. Unbeknown to piaintifY, store manager Patty had
opened up an upper drawer. When plaintiff stood up she hit her forehead in the upper drawer
injuring herself.

At the time of the accident, which is the subject of this action, the Defendants, and each of
ther, failed to maintain the premises and/or floors safe to the customers/patrons, Neither
defendants, owners, nor the maintenuince staff took care of the premises, therefore, causing plaintiff
injure herself. .

Defendants, and each of them, so negligently, carelessly and unlawfully, maintained, cleaned,

owned, rented or possessed, entrusted said premises/floors. Furthermore, defendants, and each
of them, failed to make sure that the customers/patrons had notification of the unsafe and dangerous
premises,

Defendants, and each of them, knew, or in the exercise of reasonable care and diligence,
should have known of the dangerous and unsafe condition existing on the premises/floors.

Defendants, and Does 1 to 25, negligently, carelessly and recklessly inspected their premises
Of omitted to inspect the dangerous condition existing on the premises/ floors to wam the
customers/patrons of the existing danger. In that, defendants, breach their duty of care owned to the
customers and/or patrons.

Defendants, and each of them, had actual and constructive notice of the defective condition
of said premises/floors. However, defendants failed to act on the notice and timely clear said
premises to make it safe for the customers/patrons.

As a direct and proximate result of the defendants’ and each of their negligence, plaintiff

suffered and continues to suffer pain and disability, all to the plaintiff's special and general damages
according to proof.
Std

 

 

 
 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREETADORESS; 930 W Bradway

MAILING ADDRESS: 330 W Emadway

CITY AND ZIPCODE: San Diego. CA 82101-3827

BRANCH NAME- Comal

TELEPHONE NUMBER: (618) 450-7073

PLAINTIFFS) / PETITIONER(S): Alexandra Morin Chau
DEFENDANT(S) { RESPONDENT(S): Victoria's Secrat Stores LLC et.al.

 

 

 

CHAU V8 VICTORIA'S SECRET STORES LLC [IMAGED}

NOTICE OF CASE ASSIGNMENT CASE NUMBER:
and CASE MANAGEMENT CONFERENCE 37-2019-00015190-CU-PO-CTL

 

 

 

 

CASE ASSIGNMENT
Judge: Joel R. Wohtfeil Department: C-73

COMPLAINT/PETITION FILED: 03/21/2019

TYPE OF HEARING SCHEDULED DATE TIME DEPT .JUOGE

A case management Statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diege Local Rules, Division tl, CRG Rule 3.725}.

All counsel of record or parties in pro par shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

 

 

(TS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERFATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SOSC FORM #CIV-359), AND OTHER
OOCUMENTS AS SET OUT IN SOSC LOCAL RULE 2.1.8.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION 1, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil casas and must be adhered to unless you have requested and
been granted an extension of time. General civil cases Consist of all civil cases except small claims proceedings.
civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
appeals, and family law proceedings.

COMPLAINTS: Complaints and ail ather documents fisted in SOSC Local Rufe 2.1.5 must be Served on ail named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the compizint. (Plaintiff may
stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance ury fea in
the amount of one hundred fifty doitars (3150) on or before the date scheduled for the initial case management conference in
e@ action.

COURT REPORTERS: Court reporters are not provided by the Cour in Civil cases. See policy regarding normai availability and
unavailability of offictat court reporters at www, sdcourt.ca.gov.

“ALTERNATIVE DISPUTE RESOLUTION (ADR), THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SOSC FORM &CIV.359).

SDSC ClV-724 (Rev, 01-17) Page: {
NOTICE OF CASE ASSIGNMENT

 
